R. Michael McEntee Vice President and Chief Financial Officer October 10, 2006 United States Securities and Exchange Commission Division of Corporate Finance Washington DC 20549-7010 Dear Sirs: The following is in response to your letter of August 18, 2006: Comment: 1. Please revise MD&A in future filings to provide a more comprehensive discussion and analysis of the specific facts and circumstances that impacted your results of operations during the periods presented.Revise future filings to quantify the impact of changes in volume and changes in prices on sales and to provide a more comprehensive discussion and analysis of operating income, including separate disclosures related to the reasons for changes in cost of products sold and selling, general and administrative expenses and the percentages of these costs relative to sales. Response: More expansive information including the requested information will be included in future filings of the MD&A. Comment: 2. It appears to us that your liquidity position may be deteriorating and the MD&A does not adequately disclose and discuss negative liquidity trends, their potential consequences and your plan to address them.Please revise future annual and quarterly filings to: § Address the potential implications and risks associated with: significant increases in short-term borrowings: limited amounts of available credit; negative working capital; and negative operating cash flows from continuing and discontinued operations; § Disclose the most restrictive debt covenant and your compliance with them, quantified, to the extent possible; § Discuss the potential consequences of the negative liquidity trends; and § Discuss your plans to address the negative liquidity trends, including potential consequences if you are unable to reverse them.Specifically address how you intend to fund the repayment of short-term borrowings due January 15, 2007. Fansteel Inc hereby requests confidential treatment of this document as this document contains confidential and proprietary information and shall not be disclosed or published to any entity by the Securities and Exchange Commission.Further, this document is not subject to disclosure under Freedom of Information Act (“FOIA”) and shall not be published pursuant to a FOIA request. R. Michael McEntee Vice President and Chief Financial Officer Response: The concern regarding liquidity trends and resulting consequences have been addressed in the MD&A Liquidity and Capital Resources section with extensive analysis of risk and consequences identified.Debt compliance referenced in the MD & A andis fully disclosed in the notes to the financial statement, but can be duplicated as part of the MD&A in future filings.The Company fully expects the secured loan to be renewed by the current lender or another lender and such information will be added to future filings. Comment: 3. In future filings, please expand your discussion of operating cash flows to explain the reasons for significant fluctuations in working capital items (i.e. accounts receivable, inventories and accounts payable) as applicable.Please refer to Section IV.B of Release No. 33-8350, Interpretation – Commission’s Guidance Regarding Management’s Discussion and Analysis of Financial Condition and the Results of Operation guidance. Response: While the Company believes extensive information regarding working capital items has been provided, more expansive information will be provided in future filings. The Company will review the guidance in Section IV.B of the Interpretive release on MD&A to ensure adequate disclosure is included in the MD&A. Comment: 4. Please revise your disclosures in future filings to provide a more comprehensive analysis and discussion of the significant estimates and assumptions you used to determine critical accounting estimates and, to extent applicable, the potential impact of different estimates and assumptions.For example, revise your disclosures related to: § Accounts receivable to disclose and discuss the significant allowance you recorded during 2004 and the significant reversal you recorded during 2005; § Excess reorganization value to disclose and discuss the significant assumptions you used to determine no impairment and address and quantify the potential impact of different assumptions; and § Environmental liabilities to disclose and discuss the significant assumptions underlying your obligations and quantify the potential impact of different assumptions. Fansteel Inc hereby requests confidential treatment of this document as this document contains confidential and proprietary information and shall not be disclosed or published to any entity by the Securities and Exchange Commission.Further, this document is not subject to disclosure under Freedom of Information Act (“FOIA”) and shall not be published pursuant to a FOIA request. R. Michael McEntee Vice President and Chief Financial Officer Response: More expansive disclosure to the extent applicable will be provided to the information already disclosed, including information provided in the notes to the financial statements, in future filings. The Company believes quantification of “what if scenarios” of the possible impact of other assumptions has little utility and is beyond the resources of the Company. Comment: 5. Please revise future filings to disclose the amount of interest paid each period as required by paragraph 29 of SFAS 95, Statement of Cash Flows. Response: Interest paid will be disclosed as required by paragraph 29 of SFAS 95 on the Statement of Cash Flows in future filings. Comment: 6. Please revise future filings to add an accounting policy regarding your environmental remediation obligation and costs.See SOP 96-1, Environmental Remediation Liabilities, for guidance. Response: Disclosure of an accounting policy for environmental remediation will be added to the significant accounting policies note to the financial statements in future filings, providing the information described in SOP 96-1. Comment: 7. We note that you changed your method for valuing inventory from LIFO to FIFO on January 23, 2004.Please supplementally tell us the reason for the change and why this method is preferable.In addition, please tell us if a preferability letter was filed as required by Exhibit 601 (B) (18) of Regulation S-K or if not, why not. Response: We emerged from bankruptcy on January 23, 2004 and applied Statement of Position 90-7 “Financial Reporting by Entities in Reorganization Under the Bankruptcy Code”.Under SOP 90-7 we adopted fresh-start accounting.Under fresh-start accounting the value of the entity is allocated to the entity’s assets in conformity with the procedures specified by FASB Statement No. 141, Business Combinations.Paragraph 40 and footnote 2 to paragraph 40 of SOP 90-7 further states, “Fresh-start financial statements prepared by entities emerging from Chapter 11 will not be comparable with those prepared before their plans were confirmed because in effect they are those of a new entity.Thus, comparative financial statements that straddle a confirmation date should not be presented. The SEC and other regulatory agencies may require the presentation of predecessor financial statements.However, such presentations should not be viewed as a continuum because the financial statements are those of a different reporting entity and are prepared using a different basis of accounting, and therefore are not comparable.Attempts to disclose and explain exceptions that affect comparability would likely result in reporting that is so unwieldy it would not be useful.” Fansteel Inc hereby requests confidential treatment of this document as this document contains confidential and proprietary information and shall not be disclosed or published to any entity by the Securities and Exchange Commission.Further, this document is not subject to disclosure under Freedom of Information Act (“FOIA”) and shall not be published pursuant to a FOIA request. R. Michael McEntee Vice President and Chief Financial Officer We did not file a preferability letter as required by Exhibit 601(B) (18) of Regulation S-K because the fresh-start financials were in essence those of a new entity and we did not believe a preferability letter was required under those circumstances. Comment: 8. In regards to your bankruptcy proceedings and discontinued operations, please address the following: § Explain to us the structure of and your accounting for the special purpose subsidiaries you formed pursuant to the bankruptcy plan and help us understand your obligations and their obligations related to environmental matters, including when and how the amounts of contingent notes will be determined and who will be liable; § Explain to us how each of the activities you record in discontinued operations meet the requirements of paragraph 41 of SFAS 144; § Provide us a roll-forward of the environmental liabilities during the periods presented; § Tell us how you determined the timing of the cash payments of the environmental liabilities to calculate their present value; § Tell us what is included in operating cash flows from discontinued operations during each period presented; § Tell us where the payments related to the notes to the EPA and the PBGC are reflected in your statement of cash flows; and § Tell us the nature of the specific assets and liabilities related to discontinued operations.We note that the segment note in your Form 10Q for the fiscal quarter ended June 30, 2006 identified discontinued operation assets of $5,139,583 at December 31, 2005.Explain to us how your balance sheet presentation complied with paragraph 46 of SFAS 144. Response: § Pursuant to the Reorganization Plan, which is discussed in great detail in Item 1 – Business beginning on page 3 through page 5 of the Form 10-K and further in Item 8- Financial Statements and Supplementary Data, Note 3 beginning on page 34 through page 35 of the 10K, special purpose subsidiaries were formed for the sole purpose to meet the obligations of environmental remediation and to perform such remedial actions with respect to certain properties. Fansteel’s obligation is to fund the inter-company notes between the parent and the 100% owned special purpose subsidiaries that were established as part of the bankruptcy reorganization. Fansteel Inc hereby requests confidential treatment of this document as this document contains confidential and proprietary information and shall not be disclosed or published to any entity by the Securities and Exchange Commission.Further, this document is not subject to disclosure under Freedom of Information Act (“FOIA”) and shall not be published pursuant to a FOIA request. R. Michael McEntee Vice President and Chief Financial Officer § The activities included in discontinued operations are activities of closed or sold former operations and activities of the special purposes entities established to perform environmental remediation at former operations.These operations are clearly distinguished operationally and for financial reporting purposes from the rest of the entity as required by paragraph 41 of SFAS 144.None of the activities included in discontinued operations relate to activities that are currently ongoing operations. § Please see attached schedule for a roll-forward of the environmental liabilities (Schedule A). § The Company emerged from bankruptcy on January 23, 2004.The Company was required to present “fresh start” financial statements.As part of fresh start accounting, all long-term liabilities were required to be presented at their discounted value.The Company discounted the estimated payments for all long-term liabilities as of the January 23, 2004 Balance Sheet.Fresh start accounting does not allow restatement in future periods for the discount recognized at the time of emergence from bankruptcy.Since that time the Company records accretion of the long-term liability original discount. § Please see attached schedule of cash flows from discontinued operations (Schedule B). § The payments to the PBGC and the EPA are included in the Cash Flows from Discontinued Operations.The payments to the PBGC are included under financing cash flows as part of long-term debt.Payments to the EPA are included under operating activities as environmental remediation payments, which are the operating activities of the special purpose subsidiaries. § Please see the attached balance sheet for discontinued operations for the specific assets and liabilities related to special purpose entities FMRI and FLRI and former operations Washington Mfg and North Chicago (Schedule C).The property held for sale is shown as a separate line item under Other Assets on the Consolidated Balance Sheet (Form 10-K page 26).This line item initially related to three properties held for sale of special purpose subsidiaries.Due to environmental issues, these properties may take more than a year to sell.Two of the three properties have been sold so far. Comment: 9. Please tell us whether it is reasonably possible that you will incur material environmental remediation costs in excess of amounts accrued.If additional material losses are reasonable possible, tell us, and revise future filings to disclose, the range of reasonable possible additional losses. Response: Environmental liabilities as shown on the balance represent the anticipated estimated future costs based on currently available facts, results of environmental studies and testing, presently enacted regulations and agreements specified in the bankruptcy confirmation.These costs were extensively reviewed by third parties as part of the bankruptcy confirmation order.As such the estimates relate to specifically approved plans and do not have a range of possibilities. Actual costs to be incurred in future periods may still vary from the estimates. The Company continually reassesses the impact of these environmental matters and would adjust disclosures as needed. Fansteel Inc hereby requests confidential treatment of this document as this document contains confidential and proprietary information and shall not be disclosed or published to any entity by the Securities and Exchange Commission.Further, this document is not subject to disclosure under Freedom of Information Act (“FOIA”) and shall not be published pursuant to a FOIA request. R. Michael McEntee Vice President and Chief Financial Officer Comment: 10. Please tell us, and clarify in future filings, if your balance sheets include any receivables representing anticipated insurance recoveries. Response: Conditions for set-off of recoveries do not exist.Therefore, in accordance with SOP 96-1, there are no future insurance recoveries included as net amounts in the environmental liabilities or any insurance receivables included on the balance sheet.Insurance recoveries are not recorded until a settlement is received.This disclosure will be added to future filings. Comment: 11. Since disbursements for your environmental remediation activities are expected to continue over the long-term, please tell us, and disclose in future filings, estimated remediation payments for each of the next five years. Response: The information is already included under Contractual Obligations on page 24 of the Form 10K, page 19 of the Form 10Q for the Fiscal Quarter Ended March 31, 2006 and page 22 of the Form 10Q for the Fiscal Quarter Ended June 30, 2006. Comment: 12. In light of the extended time period that the Lexington facility has been held for sale, please tell us, and revise future filings to clarify, how you concluded that the carrying value is recoverable. Response: The carrying value is based on a third party appraisal of the property, excluding environmental remediation costs, and discounted for estimated selling cost.While prospective buyers have expressed interest, final approval by the regulatory agencies of the remediation methods has not been received, resulting in hesitation to purchase.The Company has been successful in disposing of two other such properties that were further in the regulatory approval process in the last two years at amounts that approximated carrying value. Fansteel Inc hereby requests confidential treatment of this document as this document contains confidential and proprietary information and shall not be disclosed or published to any entity by the Securities and Exchange Commission.Further, this document is not subject to disclosure under Freedom of Information Act (“FOIA”) and shall not be published pursuant to a FOIA request. R. Michael McEntee Vice President and Chief Financial Officer Comment: 13. Please provide us copies of the internal reports your CODM uses to manage and operate your business. Response: Attached are copies of the format of the monthly reporting supplied to the CODM that is used to manage and operate the business (Schedule D).Our current segments are a continuation of the segment reporting before the Company filed for bankruptcy protection.Segments were established based on products, customers, distribution channels, legal entities and management structure.Upon emergence, the segments were reduced from three to two as one segment, Industrial Tools, was sold or closed.The Advanced Structures segment initially included three operating facilities, but now has only one facility.The Industrial Metal Components segment was originally three facilities and is now two. Based on the size of the Company and the current management structure, there is a strong position that the Company is now only one business segment.The Company may consider changing segment reporting in future filings. In connection with responding to these comments, the Company acknowledges that: § The Company is responsible for the adequacy and accuracy of the disclosure in its filings; § Staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filing; and § The Company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Sincerely, R. Michael McEntee Fansteel Inc 570 Lake Cook Road, Suite 200 Deerfield IL. 60015 Phone: 847-689-4900 ext 200 Fax: 847-689-0307 Fansteel Inc hereby requests confidential treatment of this document as this document contains confidential and proprietary information and shall not be disclosed or published to any entity by the Securities and Exchange Commission.Further, this document is not subject to disclosure under Freedom of Information Act (“FOIA”) and shall not be published pursuant to a FOIA request. Schedule A - Environmental Liabilities Fansteel Inc. Item 8 - Note 6 Discontinued Operations including Certain Environmental Remediation Roll-forward of environmental liabilities FMRI FLRI NCI Gross Net Gross Net Gross Net Fresh Start Adjustment 1/23/04 (35,522,029 ) (16,006,873 ) (1,780,000 ) (1,234,995 ) (2,170,000 ) (1,716,258 ) Payments 1,438,633 1,438,633 179,656 179,656 183,850 183,850 Accretion of Interest Discount (2,163,825 ) 0 (139,554 ) 0 (193,938 ) Change in Decommissioning Trust 38,946 na na na na 12/31/04 Balance $ (34,083,396 ) $ (16,693,119 ) $ (1,600,344 ) $ (1,194,893 ) $ (1,986,150 ) $ (1,726,346 ) Payments 1,602,267 1,602,267 280,113 280,113 428,625 428,625 Accretion of Interest Discount 0 (2,250,138 ) 0 (149,674 ) 0 (162,367 ) Close North Chicago na na na na 1,116,801 1,116,801 12/31/05 Balance $ (32,481,129 ) $ (17,340,990 ) $ (1,320,231 ) $ (1,064,454 ) $ (440,724 ) $ (343,287 ) Payments 764,871 764,871 22,630 22,630 112,416 112,416 Accretion of Interest Discount (561,130 ) 0 (37,399 ) 0 (13,010 ) 3/31/06 Balance $ (31,716,258 ) $ (17,137,249 ) $ (1,297,601 ) $ (1,079,223 ) $ (328,308 ) $ (243,881 ) Payments 463,325 463,325 30,938 30,938 2,074 2,074 Accretion of Interest Discount 0 (567,364 ) 0 (37,813 ) 0 (13,153 ) Change in Decommissioning Trust 69,974 69,974 na na na na 6/30/06 Balance $ (31,182,959 ) $ (17,171,314 ) $ (1,266,663 ) $ (1,086,098 ) $ (326,234 ) $ (254,960 ) Fansteel Inc. Item 8 - Note 9 Other Environmental Remediation Roll-forward of environmental liabilities Wellman Wellman Wellman Gross - RCRA Net-RCRA Gross - Thorium Net-Thorium Gross - Landfill Net-Landfill Fresh Start Adjustment 1/23/04 (2,147,000 ) (1,505,452 ) (1,075,000 ) (379,074 ) (1,166,000 ) (399,712 ) Payments 60,541 60,541 0 0 0 0 Accretion of Interest Discount 0 (170,115 ) 0 (42,834 ) 0 (45,166 ) 12/31/04 Balance $ (2,086,459 ) $ (1,615,026 ) $ (1,075,000 ) $ (421,908 ) $ (1,166,000 ) $ (444,878 ) Payments 7,370 7,370 0 0 0 0 Accretion of Interest Discount 0 (171,485 ) 0 (45,529 ) 0 (50,271 ) 12/31/05 Balance $ (2,079,088 ) $ (1,779,141 ) $ (1,075,000 ) $ (467,437 ) $ (1,166,000 ) $ (495,149 ) Payments 157 0 0 0 0 0 Accretion of Interest Discount 0 (45,040 ) 0 (12,668 ) 0 (13,988 ) 3/31/06 Balance $ (2,078,931 ) $ (1,824,181 ) $ (1,075,000 ) $ (480,105 ) $ (1,166,000 ) $ (509,137 ) Payments 10,623 10,779 0 0 0 0 Accretion of Interest Discount 0 (44,426 ) 0 (12,669 ) 0 (13,988 ) 6/30/06 Balance $ (2,068,308 ) $ (1,857,828 ) $ (1,075,000 ) $ (492,774 ) $ (1,166,000 ) $ (523,125 ) ScheduleB - Discontinued Operations Cash Flow Fansteel Inc. Item 8 - Note 6 Discontinued Operations including Certain Environmental Remediation Statement of Cash Flows Discontinued Operations 12 Months Ended 12/31/05 3 Months Ended 3/31/06 6 months Ended 6/30/06 Cash Flows from Operating Activities Net Income (Loss) $ (2,279,295 ) $ (821,098 ) $ (1,843,466 ) Adjustments to reconcile net income (loss) to cash used in operating activities: Depreciation and amortization 31,424 7,860 15,720 Accretion of discount 3,134,066 747,590 1,503,482 Change in assets and liabilities: (Increase) in accounts receivable (377,152 ) (37,500 ) (75,000 ) Decrease (increase) in other assets-current 6,602 (152 ) 15 Increase (decrease) in accounts payable and accrued liabilities (517,989 ) 74,009 142,121 (Decrease) in other liabilities (2,811,266 ) (899,917 ) (1,466,226 ) Net cash used in operating activities (2,813,610 ) (929,208 ) (1,723,354 ) Cash Flows from Investing Activities Proceeds from sale of property, plant and equipment 1,400,000 0 0 Net cash provided by investing activities 1,400,000 0 0 Cash Flows from Financing Activities Payments on long-term debt 0 (750,000 ) (750,000 ) Net cash used in financing activities $ 0 $ (750,000 ) $ (750,000 ) Total Cash Flows of Discontinued Operations $ (1,413,610 ) $ (1,679,208 ) $ (2,473,354 ) ScheduleC - Discontinued Operations Balance Sheet Fansteel Inc. - Discontinued Operations Item 8 - Note 6 Discontinued Operations including Certain Environmental Remediation Balance Sheet ASSETS 12/31/05 3/31/06 6/30/06 LIABILITIES 12/31/05 3/31/06 6/30/06 Current Assets Current Liabilities Cash & cash equivalents $ 2,210,145 $ 1,574,320 $ 1,804,111 Accounts payable & accrued liabilities 115,307 189,316 257,428 Other notes & accounts receivables 377,152 414,652 452,152 Total Current Liabilities 115,307 189,316 257,428 Other assets - current 12,316 12,468 12,301 Total Current Assets 2,599,613 2,001,440 2,268,564 Inter-Company Control Account (19,782,752 ) (20,135,251 ) (19,902,374 ) Other Assets - Long Term Propertyheld for sale 1,327,500 1,327,500 1,327,500 Other Liabilities Total Other Assets - Long Term 1,327,500 1,327,500 1,327,500 Disc opers & env remed 18,791,732 18,503,354 18,555,375 Total Other Liabilities 18,791,732 18,503,354 18,555,375 Property, Plant, and Equipment Land 167,000 167,000 167,000 Shareholder's Equity Buildings 1,828,205 1,828,205 1,828,205 Capital in excess of par value 7,029,210 7,029,210 7,029,210 Subtotal Property, Plant & Equipment 1,995,205 1,995,205 1,995,205 Accumulated Deficit (1,013,914 ) (1,053,079 ) (1,146,825 ) Less accumulated depreciation 782,735 790,595 798,455 Net Property, Plant & Equipment 1,212,470 1,204,610 1,196,750 Total Shareholders' Equity 6,015,296 5,976,131 5,882,385 TOTAL ASSETS $ 5,139,583 $ 4,533,550 $ 4,792,814 TOTAL LIABILITIES & EQUITY $ 5,139,583 $ 4,533,550 $ 4,792,814 Schedule D - Monthly Reporting Format Format of the monthly report supplied to the CODM is attached. Fansteel Inc hereby requests confidential treatment of this document as this document contains confidential and proprietary information and shall not be disclosed or published to any entity by the Securities and Exchange Commission. Further, this document is not subject to disclosure under Freedom of Information Act ("FOIA") and shall not be published pursuant to a FOIA request. FANSTEEL INC Consolidated 2006 (000's) Better (Worse) Six Better (Worse) June Budget Prior Year Months Budget Prior Year Continuing Operations Net Sales % change Income (Loss) Before Taxes % to sales Discontinued Operations Income (Loss) Before Taxes Consolidated Net Income (Loss) Per Share EBITDA Cash Flow (excluding borrowing) Continuing operations Discontinued operations Capital Expenditures % to sales Orders % change Backlog % change Sales per Employee Headcount Hourly Salaried Total Note: Discontinued Operations includes Washington Mfg, the SPE's and retained employee benefits for Hydro Carbide, California Drop Forge, VR/Wesson Plantsville and VR/Wesson Lexington. Financial Report for June 2006 - Consolidated · Sales for the Month · Profitability for the Month · Year-to-Date Sales · · · Year-to-Date Profits · EBITDA · · · Cash Flow · Orders and Backlog · · · Other Items · FANSTEEL INC Advanced Structures - Wellman Dynamics 2006 Better (Worse) Six Better (Worse) (000's) June Budget Prior Year Months Budget Prior Year Net Sales % change Income Before Taxes % to sales EBITDA Cash Flow % to sales Capital Expenditures % to sales Orders change Backlog % change Sales per Employee Headcount Hourly Salaried Total Financial Report for June 2006 - Wellman · Sales for the Month · · · Profitability for the Month · Year-to-Date Sales · Year-to-Date Profits · EBITDA · · Cash Flow · Orders and Backlog · Other Items FANSTEEL INC Industrial Metal Components - American Sintered Tech 2006 Better (Worse) Six Better (Worse) (000's) June Budget Prior Year Months Budget Prior Year Net Sales °A) change Income Before Taxes % to sales EBITDA Cash Flow to sales Capital Expenditures ( 'A) to sales Orders ( 'A) change Backlog ( 'A) change Sales per Employee Headcount Hourly Salaried Total Financial Report for June 2006 — American Sintered Technologies · Sales for the Month · Profitability for the Month · · Year-to-Date Sales · Year-to-Date Profits · EBITDA · · Cash Flow · Orders and Backlog · Other Items FANSTEEL INC Industrial Metal Components - Intercast 2006 Better (Worse) Six Better (Worse) (000's) June Budget Prior Year Months Budget Prior Year Net Sales % change Income Before Taxes % to sales EBITDA Cash Flow % to sales Capital Expenditures % to sales Orders change Backlog % change Sales per Employee Headcount Hourly Salaried Total Financial Report for June 2006 - Intercast · Sales for the Month · Profitability for the Month · Year-to-Date Sales · · · Year-to-Date Profits · EBITDA · Cash Flow · · Orders and Backlog · Other Items FANSTEEL INC. Comparative Consolidated Statement of Income (Loss) Month of June Budget - 2006 (000's Omitted) Actual - 2006 Actual - 2005 Amount % Net Sales Amount % Net Sales Amount % Net Sales Gross Sales Less: Defective mat'l returned Sales allowances Cash discounts Total sales deductions Net Sales Cost of Sales Gross Profit Selling, General
